Citation Nr: 1621622	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-09 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether termination of the Veteran's nonservice-connected pension benefits effective February 1, 2011 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran's certificates of discharge (DD Forms 214) reflect that he served on active duty from November 1973 to September 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 2014).  Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513 (West 2014). 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 (West 2014). 

Under the law, the maximum annual rate of improved (nonservice-connected) pension payable to a veteran varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273 (2015).  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.

The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income.  The maximum annual rates of pension benefits are the following: effective December 1, 2014 (the rates did not change effective December 1, 2015), $16,851 for a veteran with one dependent and $12,868 for a veteran without spouse or child; effective December 1, 2013, $16,569 for a veteran with one dependent and $12,652 for a veteran without spouse or child; effective December 1, 2012, $16,324 for a veteran with one dependent and $12,465 for a veteran without spouse or child; effective December 1, 2011, $16,051 for a veteran with one dependent and $12,256 for a veteran without spouse or child; and effective December 1, 2009, $15,493 for a veteran with one dependent and $11,830 for a veteran without spouse or child.  The maximum annual pension rate is published in the Compensation and Pension Service's manual, M21-1, Part I, Appendix B, and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21; see also www.benefits.va.gov/pension/current_rates_veteran_pen.asp.

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for certain exclusions listed in 38 C.F.R. § 3.272 (2015).  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271(a) (2015).  A dependent spouse's income is considered part of the veteran's annual income for pension purposes.  38 C.F.R. § 3.23(d)(4).  If a spouse resides apart from and is estranged from the veteran, the spouse will be considered the veteran's dependent only if the spouse receives reasonable support contributions from the veteran.  38 C.F.R. § 3.23(d)(1).

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five (5) percent of the applicable maximum annual rate of pension for the veteran (i.e., at the regular pension rate and not at the special pension rate based on the need for aid and attendance).  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).

In his November 2013 notice of disagreement, the Veteran reported he was separated from his wife in June 2013.  On his Improved Pension Eligibility Verification Report, dated November 2013, he reported that he was married-not living with his spouse and contributed $4,992.00 to his spouse's support during the previous 12 months.  He indicated that his monthly Social security income was $1,188 and his spouse had no income.

Data match with SSA (Social Security Administration) conducted in January 2014 reflects that the Veteran's wife's income was $383.00 per month in December 2013, $378.00 in June 2013, $377.00 in April 2013, $378.00 in December 2012, $371.00 in January 2012, $368.00 in December 2011, and $355.00 in June 2010.  

Most recent data match with SSA conducted in April 2015 shows that the Veteran's income was $1,226.00 per month in 2014, $1,206.00 in 2013, $1,188.00 in 2012, $1,168.00 in 2011, and $1,127.00 in 2010.

However, in a December 2015 Appellant's Brief, the Veteran's representative indicates that the living arrangement between the Veteran and his wife has changed since last review of SSA records.  The Veteran also contends that with all current income and medical expense information, his income falls below the allowable limit.  As such, it is not clear whether currently, the Veteran is still contributing to his wife's support and the amount of the Veteran's unreimbursed medical expenses.  

Accordingly, the RO, with the assistance of the Veteran, must obtain and associate with the claims file updated records detailing the Veteran's current financial status, to include both income and expenses.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, provide the Veteran with the following forms to obtain updated income and unreimbursed medical expenses information for the time period from February 2011 to the present. 

(a) VA Form 21-0518-1 (Improved Pension Eligibility Verification Report (Veteran with No Children)); 
(b) Eligibility Verification Report Instructions; and 
(c) VA Form 21-8416 (Medical Expense Report).

The Veteran should identify all income, as well as expenses or exclusions from his countable income for VA purposes, including medical expenses, for each annualized 12-month period from February 2011 to the present.  If any medical expense is a reoccurring expense, that fact should be noted.  Additionally, ask the Veteran to furnish documentary evidence of the existence of each such expense or exclusion and the payment of each and every expense, through copies of bills, invoices, cancelled checks, credit card receipts, etc.

The Veteran should also be requested to identify the dates he has resided apart from his spouse since February 2011 to the present, and to provide documentation that he provided support contributions to his estranged wife.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.

2.  Upon receipt of such data, recalculate in writing the Veteran's countable income for each year from February 2011 to the present, and ascertain whether any verified expense or exclusion during each 12-month annualized period from February 2011 to the present reduces the Veteran's countable income for VA purposes for any such 12-month period.  In calculating the Veteran's countable income, the RO should detail the methodology used to do so and note if each verified expense is a one-time expense or recurring expense.  See 38 C.F.R. §§ 3.660, 3.661 (2015).

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an updated supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

